[Cite as Hart v. Ridge Tool Co., 2013-Ohio-1487.]


STATE OF OHIO                     )                      IN THE COURT OF APPEALS
                                  )ss:                   NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

GRADY HART                                               C.A. No.   12CA010234

        Appellant
                                                         APPEAL FROM JUDGMENT
        v.                                               ENTERED IN THE
                                                         COURT OF COMMON PLEAS
RIDGE TOOL CO., et al.                                   COUNTY OF LORAIN, OHIO
                                                         CASE Nos. 06CV148324
        Appellees                                                   09CV164536
                                                                    10CV169629


                                 DECISION AND JOURNAL ENTRY

Dated: April 15, 2013



        BELFANCE, Presiding Judge.

        {¶1}     Grady Hart appeals the decision of the Lorain County Court of Common Pleas.

For the reasons set forth below, we reverse.

                                                    I.

        {¶2}     This case arises out of an injury suffered by Mr. Hart during his employment at

Ridge Tool Company, a self-insured employer. Mr. Hart made a workers’ compensation claim

seeking coverage for depression arising from the injury. He also filed a second claim seeking

coverage for opiate dependence. Both claims eventually came to the Lorain County Court of

Common Pleas on appeals by Ridge Tool from decisions of the Industrial Commission, and

protracted settlement negotiations ensued. On April 24, 2012, the parties informed the court

below that they had reached an agreement. The lower court entered judgment in both cases,

ordering that Mr. Hart could no longer pursue his claims for opiate dependence or depression.
                                                  2


       {¶3}    Mr. Hart has appealed, raising a single assignment of error for our review.

                                                II.

                                   ASSIGNMENT OF ERROR

       TO THE BEST OF MY ABILITY I HAVE RESEARCHED THE
       AUTHORITIES AND CASES ON THIS BRIEF. I DO NOT ALWAYS
       UNDERSTAND EXACTLY WHAT I READ, IT [(SIC)] SOME AUTHORITIES
       COULD BE INCORRECT.     ACCORDING TO WHAT I HAVE
       UNDERSTOOD UNDER THE LAW I DO HAVE A RIGHT TO A TRIAL.

       {¶4}    While Mr. Hart’s precise arguments are difficult to follow, it is clear that he

asserts that the lower court should not have entered judgment and terminated his cases in the

manner it did. We agree.

       {¶5}    We note that Mr. Hart has appeared pro se. It is well-established that pro se

litigants should be granted reasonable leeway, and their motions and pleadings should be

construed liberally so as to decide the issues on the merits as opposed to technicalities. See, e.g.,

Pascual v. Pascual, 9th Dist. No. 12CA0036–M, 2012–Ohio–5819, ¶ 5. “However, a pro se

litigant is presumed to have knowledge of the law and correct legal procedures so that he remains

subject to the same rules and procedures to which represented litigants are bound. He is not

given greater rights than represented parties, and must bear the consequences of his mistakes.”

(Internal quotations and citations omitted.) Id. With this in mind, we turn to Mr. Hart’s

argument that the lower court should not have closed the case in the manner it did.

       {¶6}    Though Mr. Hart’s argument is not easily discernible, he does argue that the

lower court prematurely closed the cases and cites to R.C. 4123.65. “R.C. 4123.65 regulates the

settlement of workers’ compensation claims by providing for administrative review to protect

parties against settlements that are ‘clearly unfair’ or that constitute ‘gross miscarriage[s] of
                                                  3


justice.’” (Footnote omitted.) Gibson v. Meadow Gold Dairy, 88 Ohio St.3d 201, 202-203

(2000), quoting R.C. 4123.65(D). R.C. 4123.65(C) provides that

       [n]o settlement agreed to * * * by a self-insuring employer and the self-insuring
       employer’s employee shall take effect until thirty days after * * * the self-insuring
       employer and employee sign the final settlement agreement. During the thirty-
       day period, * * * the employer or employee, for self-insuring settlements, may
       withdraw consent to the settlement * * *.

R.C. 4123.65 “applies to claims on appeal to a common pleas court under R.C. 4123.512 as well

as to claims still at the administrative level.” Gibson at syllabus.

       {¶7}    While the record in this case is extremely limited, it is clear that the lower court

closed the cases and entered judgment on the claims prior to the parties having a binding

settlement agreement. See id. at 204 (R.C. 4123.65 “does not restrict a trial court’s power to

enforce a binding settlement; rather, the statute identifies the point at which a .512 settlement

becomes binding (and, thus, enforceable).”) (Emphasis sic.). On April 24, 2012, the lower court

issued its judgment entries that declared that Mr. Hart could no longer pursue his claims for

depression or opiate dependency. However, the transcript of the hearing that occurred that day

indicates that the parties had notified the lower court that an agreement had been reached which

the parties intended to reduce to writing. Thus, it is apparent that the required 30-day waiting

period of R.C. 4123.65(C) had not run, and the lower court’s entries of judgment, which

contained statements that Mr. Hart could not pursue his claims, were premature because any

agreement the parties reached had not yet become binding. See Gibson at 203 (“The oral

settlement never legally bound Gibson and thus could not be enforced because Gibson had not

signed the agreement and, moreover, would have had thirty days from signing to withdraw his

written consent.”); R.C. 4123.65(C).

       {¶8}    Accordingly, Mr. Hart’s assignment of error is sustained.
                                                   4


                                                III.

       {¶9}    In light of the foregoing, the judgment of the Lorain County Court of Common

Pleas is reversed, and the matter is remanded for further proceedings consistent with this opinion.

                                                                              Judgment reversed,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellees.




                                                       EVE V. BELFANCE
                                                       FOR THE COURT



WHITMORE, J.
HENSAL, J.
CONCUR.
                                      5


APPEARANCES:

GARY C. HART, pro se, Appellant.

MICHAEL L. WILLIAMS and GREGORY P. MATHEWS, Attorneys at Law, for Appellee.

MICHAEL DEWINE, Ohio Attorney General, and SANDRA J. LISOWSKI and SARAH E.
THOMAS, Assistant Attorneys General, for Appellee.